Citation Nr: 1741275	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-34 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2011, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than January 31, 2011, for the assignment of an increased evaluation for hepatitis B.

3.  Entitlement to an effective date earlier than January 31, 2011, for the assignment of a total disability rating due to individual unemployability (TDIU).

4.  Entitlement to an effective date earlier than January 31, 2011, for the assignment of Dependents' Educational Assistance (DEA) under 38 U.S.C.A., Chapter 35.

5.  Entitlement to service connection for right shoulder dermatofibroma.

6.  Entitlement to service connection for left thigh nonspecific dermatitis.

7.  Entitlement to service connection for a left knee disorder, to include osteoarthritis and as secondary to service-connected hepatitis B.

8.  Entitlement to service connection for a right knee disorder, to include osteoarthritis and as secondary to service-connected hepatitis B.

9.  Entitlement to service connection for hypertension, to include as secondary to a service connected disability and/or due to medications to treat a service-connected disability.

10.  Entitlement to an initial disability rating in excess of 70 percent for service-connected PTSD.

11.  Entitlement to an initial disability rating in excess of 10 percent for a service-connected lumbar spine disability.

12.  Entitlement to a rating in excess of 10 percent for service-connected hepatitis B.

13.  Entitlement to special monthly compensation based on the need for regular aid and attendance (SMC).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from August 1984 to August 1992, to include service in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO).

In March 2009, the Board denied reopening claims for entitlement to service connection for a skin rash and joint pain, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In July 201, the Court vacated the March 2009 Board's decision that denied reopening claims for entitlement to service connection for a skin rash and joint pain and remanded the claims to the Board for action consistent with the Court's decision.  In May 2011, the Board remanded the claims to determine if the claims to reopen were instead new service-connection claims.  In September 2013, the RO recharacterized the claims as service connection claims for right shoulder dermatofibroma, left thigh nonspecific dermatitis, left knee osteoarthritis, and right knee osteoarthritis, which is now reflected on the title page.  As such, the Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for PTSD was received on January 31, 2011.

2.  The evidence of record did not demonstrate hepatitis B symptoms productive of intermittent fatigue, malaise, and anorexia, or symptoms that resulted in incapacitating episodes having a total duration of at least one week, but less than two weeks, from January 31, 2010, through January 31, 2011.

3.  Prior to January 31, 2011, the Veteran did not meet the schedular requirements for a TDIU; and, the weight of the evidence is against a finding that the Veteran's service-connected lumbar spine disability rendered him unemployable prior to that time.

4.  Prior to January 31, 2011, the Veteran did not meet the schedular requirements for DEA.

5.  Right shoulder dermatofibroma was not shown in service and was not shown to have been incurred in or aggravated during service.

6.  Left thigh nonspecific dermatitis was not shown in service and was not shown to have been incurred in or aggravated during service.

7.  Bilateral knee disorders were not shown in service, knee arthritis was not diagnosed within one year of service discharge, and the weight of the evidence is against a finding that the Veteran's bilateral knee disorder is related to service or was caused or aggravated by his service-connected hepatitis B.

8.  Hypertension was not shown in service or within a year of service discharge; and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, was caused or aggravated by either a service-connected disability or by medications taken for a service-connected disability.  

9.  The Veteran's PTSD has not been shown to cause total occupational and social impairment.
	
10.  Range of motion testing, even contemplating functional limitation due to pain, weakness, stiffness, fatigability, lack of endurance, and repetitive motion etc., was not shown to functionally limit the forward flexion of the Veteran's lumbar spine to greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the lumbar spine not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour were not shown; ankylosis of the spine was not shown; and incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period were not shown.

11.  The Veteran's hepatitis B has not resulted in daily fatigue, malaise, and anorexia requiring dietary restriction or continuous medication, or in incapacitating
episodes having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than January 31, 2011, for grant of service connection for PTSD have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).

2.  The criteria for an effective date prior to January 31, 2011, for a 10 percent evaluation for hepatitis B have not been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 , 4.130 (2016).

3.  The criteria for an effective date earlier than January 31, 2011, for the grant of a TDIU have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

4.  The criteria for an effective date earlier than January 31, 2011, for the grant of DEA have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

5.  The criteria for service connection for right shoulder dermatofibroma have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for left thigh nonspecific dermatitis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

8.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

9.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2016).

10.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

11.  The criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016).

12.  The criteria for a rating in excess of 10 percent for hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7345 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided a number of VA examinations (the reports of which have been associated with the claims file), and neither the Veteran, nor his representative, has specifically objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Earlier Effective Dates

An October 2012 rating decision granted the Veteran service connection for PTSD and an increased rating of 10 percent for hepatitis B.  A September 2013 rating decision granted a TDIU and DEA.  Service connection was assigned with an effective date of January 31, 2011, the date the claim for service connection for PTSD was received by VA.  The increased rating for hepatitis B was assigned with an effective date of January 31, 2011, the date the claim for an increased rating for hepatitis B was received by VA.  A TDIU was assigned with an effective date of January 31, 2011, the date he met the schedular requirements for a TDIU.  DEA was assigned with an effective date of January 31, 2011, the date the Veteran was found to have a total service-connected disability, permanent in nature based on a TDIU.  The Veteran asserts he is entitled to earlier effective dates.

PTSD

At the outset, it is important to consult the general rule for earlier effective dates for service connection, to determine if it allows the benefit sought.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement will be either the day following separation or the date entitlement arose.  38 U.S.C.A. § 5110 (b)(1).  Here, there is no contention that a claim was received within a year of separation from service.

If a claim is not received within a year of separation, VA regulations provide that the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101 (a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A review of the record shows that the first communication from the Veteran indicating an intent to apply for benefits for PTSD was received on January 31, 2011.  While the Veteran reported that his PTSD was due to his active service, he did not actually file his claim for benefits until January 31, 2011.  An intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).

Despite the fact that the Veteran's PTSD is clearly due to his active service, the date entitlement arose, he did not file a claim for service connection until January 31, 2011.  As such, the date of receipt of claim is the later of the date of entitlement and the date of claim, and VA regulations dictate that the date of receipt of claim should be the effective date that is assigned. 

Accordingly, the claim for an effective date earlier than January 31, 2011, for the grant of service connection for PTSD is denied.

Hepatitis B

The pertinent legal authority provides that an effective date for increased disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received by VA within one year after that date; otherwise, the effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2); see also Swanson v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997).

If the claim is filed within one year of the date that evidence shows an increase in the disability rating has occurred, the earliest date of which an increase is factually ascertainable will be used, not necessarily the date of receipt of the evidence.  See 38 C.F.R. §§ 3.400(o)(1) and (2); Harper v. Brown, 10 Vet. App. 125, 126-27   (1997).

Under Diagnostic Code 7345 for chronic liver disease, a 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12-month period.  38 C.F.R. § 4.114, Diagnostic Code 7345.

On January 31, 2011, the Veteran filed an increased rating claim for his hepatitis B, which was granted in an October 2012 rating decision, and the Veteran's noncompensable rating was increased to 10 percent, effective January 31, 2011, the date of application, based on the findings of an October 2011 VA examination.  The VA examiner indicated that the Veteran's hepatitis B resulted in intermittent fatigue, malaise, and anorexia.

The evidence of record does not establish the Veteran had intermittent fatigue, malaise, and anorexia in the year prior to January 31, 2011.  Treatment records from January 2010 through January 2011 do not document any symptoms or complaints that could be associated with intermittent fatigue, malaise, or anorexia.

The record lacks evidence to show that the Veteran's hepatitis B resulted in intermittent fatigue, malaise, and anorexia, or incapacitating episodes having a total duration of at least one week, but less than two weeks during that time.  As such, an earlier effective date for the assignment of a 10 percent evaluation for hepatitis B is denied.

TDIU

The Veteran was awarded a TDIU by a September 2013 rating decision effective January 31, 2011.  He contends that he is entitled to a TDIU prior to January 31, 2011.

Disability evaluations are determined by comparing the Veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

If, however, the Veteran does not meet these required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extraschedular basis if it is determined that he is unable to secure or follow a substantially gainful occupation by reason of his service connected disabilities.  38 C.F.R. § 4.16(b); See also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993). 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Veteran's only compensable service connected disability prior to January 31, 2011, was a lumbar spine disability, rated at 10 percent disabling.  Therefore, the Veteran did not have either a single disability rating of 60 percent or a combined rating of at least 70 percent with at least one disability rated at 40 percent so as to meet the schedular criteria for TDIU prior to January 31, 2011.  See 38 C.F.R. § 4.16(a).

As the Veteran did not meet the applicable percentage standards, the Board must consider whether he was nevertheless unable to secure or follow a substantially gainful occupation as a result of his service-connected lumbar spine disability.  See 38 C.F.R. § 4.16(b).  After a review of the competent evidence of record, the Board finds that a remand of the Veteran's claim for consideration of a TDIU on an extraschedular basis prior to January 31, 2011, is not warranted.

A review of the Veteran's VA treatment records, taken in total, does not suggest that he was actually unable to obtain or maintain substantially gainful employment as a result of his service-connected lumbar spine disability alone prior to January 31, 2011.  

In a SSA report, he asserted that he was unable to work since November 1, 2009, due to PTSD, hepatitis C, liver damage, anxiety, and depression.  He did not asset to SSA that his lumbar spine disability even affected his ability to work.  In an October 2012 Veteran's Application for Increased Compensation Based on Unemployability, he reported that his disability affected his full-time employment beginning in January 2011.  These contemporaneous reports detract from his subsequent assertion, which was made in the context of pursuing SSA disability benefits and a TDIU.  Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).

The Veteran's medical records prior to January 31, 2011, do not show that he was prevented from working due to his service-connected lumbar spine disability.  In addition, beyond the Veteran's own statements, he has not submitted evidence showing that he was prevented from working due to his lumbar spine disability prior to January 31, 2011.

In May 2015, the Veteran was afforded a VA examination for his lumbar spine.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner reported that the Veteran's lumbar spine disability resulted in pain when sitting or standing for more than 30 minutes or squatting.  As such, even if his lumbar spine disability was unchanged from prior to January 31, 2011, his lumbar spine disability would not have prevented him from working at a job that did not require squatting and allowed him to change positions at will.

The Board acknowledges that the Veteran is competent to report symptoms of his service-connected lumbar spine disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  He is still not, however, competent to assess whether the symptoms preclude employment.  Such competent evidence concerning the nature and extent of the Veteran's service-connected lumbar spine disability, and in particular his ability to work, has been provided by a VA medical professional who has examined him.  The medical findings directly address criteria under which a TDIU is assigned.  The Board finds these records to be have the greatest probative value, and therefore, are accorded greater weight than the Veteran's subjective complaints.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, the evidence of record does not support his claim that his service-connected lumbar spine disability alone is sufficient to produce unemployability prior to January 31, 2011.  Although it produced some impairment, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected lumbar spine disability.  

Indeed, based on his history of working as a postal worker and his high school diploma with one year of college education, coupled with service-connected lumbar spine disability that, at most, would have limited him to work that did not involve squatting and allowed him to change positions at will, the Board finds that the above limitations did not completely erode the job base and the Veteran was able to perform work within the above limitations.  

Under these circumstances, the Board finds that the criteria for invoking the procedures for assignment of an extraschedular TDIU, pursuant to 38 C.F.R. § 4.16(b) are not met, and that the claim for a TDIU must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Accordingly, the claim for an effective date earlier than January 31, 2011, for the grant of a TDIU is denied.

DEA

Regarding an earlier effective date for DEA, DEA benefits are payable to the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met:  (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. § 3510; 38 C.F.R. § 3.807(a).

Prior to January 31, 2011, the Veteran did not have a permanent total service-connected disability.  As such, he did not meet the schedular requirements for DEA.

Therefore, the basic eligibility conditions for DEA were not met prior to January 31, 2011, making January 31, 2011, the earliest date that all eligibility requirements were met.  VA regulations dictate the specific circumstances and criteria which must be met before DEA benefits may be granted.  As these criteria were not met prior to January 31, 2011, an effective date prior to this date for the award of basic eligibility for DEA benefits must be denied.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Right Shoulder Dermatofibroma and Left Thigh Nonspecific Dermatitis

The Veteran filed a service connection claim for a skin disorder in September 2006, which was denied by a March 2007 rating decision.  As discussed above, this claim has been recharacterized as new service connection claims for right shoulder dermatofibroma and left thigh nonspecific dermatitis.  The Veteran asserts that these are due to his active service.

The Veteran's service treatment records (STRs) do not show symptoms, complaints, treatment, or diagnoses for right shoulder dermatofibroma and left thigh nonspecific dermatitis.  In August 1992, he declined to undergo a separation examination.

There is no objective evidence of record that directly links the Veteran's current right shoulder dermatofibroma or left thigh nonspecific dermatitis to his active service.  STRs do not show a diagnosis of right shoulder dermatofibroma or left thigh nonspecific dermatitis rendered by a medical officer during service.  As such, service connection on a direct basis is not warranted.  

In February 2013, the Veteran was afforded a VA examination.  The Veteran reported that he had benign tissue removed from his left knee and right arm during his active service.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with dermatofibroma.  In March 2013, the VA examiner again reviewed the Veteran's claims file.  The examiner opined that the Veteran's right shoulder dermatofibroma and left thigh nonspecific dermatitis were not from his active service.  The examiner reported that there was no documented evidence of rashes during his active service and the only evidence of his right shoulder dermatofibroma was after his separation from service.

After weighing all the evidence, the Board finds great probative value in the February 2013 VA examiner's opinion.  This opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  This opinion overall provided substantial reasoning and explanation as to why the Veteran's right shoulder dermatofibroma and left thigh nonspecific dermatitis were not due to his active service.  See also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The Veteran has not submitted any competent evidence supporting his assertion that his right shoulder dermatofibroma or left thigh nonspecific dermatitis was due to his active service.  Moreover, such conditions were not shown in the years after service.  While the Veteran now, in conjunction with a claim for beenefits, contemds that the conditions began in service, such an allegation is undermined by the contemporaneous evidence of record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran). 
 
Therefore, after weighing all the evidence, the Board finds great probative value in the February 2013 VA examiner's opinion.

As such, the criteria for service connection for right shoulder dermatofibroma and left thigh nonspecific dermatitis have not been met, and the Veteran's claims are denied.




Bilateral Knee Disabilities

The Veteran filed a service connection claim for join pain in September 2006, which was denied by a March 2007 rating decision.  As discussed above, this claim has been recharacterized as new service connection claims for a left knee disorder and a right knee disorder.  The Veteran asserts that these are due to his active service or secondary to his service-connected hepatitis B.

The Veteran's service treatment records (STRs) show that he reported right knee pain in November 1985.  In August 1992, he declined to undergo a separation examination.  As such, his STRs do not show he received any ongoing treatment for a chronic knee disability or was diagnosed with a chronic knee disability during his actives service.

Medical records after the Veteran's separation from service show he was diagnosed with knee arthritis in 2007, approximately 15 years after service.

In February 2013, the Veteran was afforded a VA examination at which he reported having knee pain since his active service, but denied taking any medication for it.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner diagnosed the Veteran with bilateral knee osteoarthritis.  In March 2013, the examiner again reviewed the Veteran's claims file.  The examiner opined that the Veteran's bilateral knee disorders were less likely than not related to his active service.  The examiner reported that the Veteran only had isolated complaints of knee pain during his active service and was currently experiencing arthritis symptoms.  The examiner reported that the Veteran did not experience any knee trauma.

Regarding secondary service connection, the Veteran was afforded a VA examination in May 2015.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's bilateral knee disorders were less likely than not due to or aggravated by his service-connected hepatitis B.  The examiner reported that the Veteran's knee x-rays were consistent with osteoarthritis due to age.

After weighing all the evidence, the Board finds great probative value in the February 2013 and May 2015 VA examiners' opinions.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's bilateral knee disorders were not due to his active service or were caused by the service-connected hepatitis B.

The Veteran has not submitted any competent evidence supporting his assertion that his bilateral knee disorders were proximately due to or the result of his active service or his service-connected hepatitis B.  Therefore, after weighing all the evidence, the Board finds great probative value in the February 2013 and May 2015 examiners' opinions.

Consideration has been given to the Veteran's assertion that his bilateral knee disorders were either due to his actives service or proximately due to his service-connected hepatitis B.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of knee disorders, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Knee disorders are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as x-rays and MRIs, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his bilateral knee disorders, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating bilateral knee disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As described, the criteria for service connection have not been met for bilateral knee disorders.  That is, the evidence does not show that bilateral knee disorders were diagnosed in service or within a year of service, the weight of the evidence is against a finding that chronic bilateral knee disorders have existed continuously since service, and the weight of the evidence is against a finding that bilateral knee disorders were due to his active service or due to or aggravated by the Veteran's service-connected hepatitis B.

As such, the criteria for service connection for a left knee disorder and a right knee disorder have not been met, and the Veteran's claims are denied.

Hypertension

The Veteran filed a service connection claim for hypertension in January 2011, which was denied by an October 2012 rating decision.  The Veteran believes that his hypertension is either due to his active service or secondary to his service-connected PTSD and/or hepatitis B or medications taken for his PTSD and/or hepatitis C.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.

There is no objective evidence of record that links the Veteran's current hypertension to his active service.  STRs do not show a diagnosis of hypertension rendered by a medical officer during his service.  At his June 1984 entrance examination, his blood pressure was 140/82.  In March 1987, he was treated for a lumbar spine strain and his blood pressure was 150/98, but he was not diagnosed with hypertension.  In October 1988, his blood pressure was 120/90, but again he was not diagnosed with hypertension.  In January 1989, December 1991, and July 1991, the Veteran did not indicate he had high blood pressure.  In August 1992, he declined to undergo a separation examination.

Medical records after his service do not show that he was diagnosed with hypertension within a year of separation.  The Veteran was not diagnosed with hypertension until approximately 2008, or about 16 years after his separation from service in 1992.

In October 2011, the Veteran was afforded a VA examination.  The VA examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner diagnosed the Veteran with hypertension.

In March 2013, a VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's hypertension was not related to his PTSD or hepatitis B medications.  The examiner reported that there was no evidence that any of the Veteran's medications caused hypertension and that it was more likely that his hypertension was due to increasing age and other chronic medical conditions.

After weighing all the evidence, the Board finds great probative value in March 2013 VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Consideration has been given to the Veteran's personal assertion that his hypertension was caused by his service-connected disabilities or medications taken for his service-connected disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include multiple blood pressure readings and kidney function studies are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of hypertension, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to whether PTSD or hepatitis B causes or aggravates hypertension.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating cardiovascular disorders such as hypertension, psychotic disorder such as PTSD, or blood disorders such as hepatitis.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran's assertions do not constitute competent medical evidence.

As such, the criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.

Increased Ratings

PTSD

The Veteran was granted service connection for his PTSD by an October 2012 rating decision and initially rated at 50 percent effective January 31, 2011, the date his service-connection claim was received by VA.  In a September 2013 rating decision, the Veteran was granted a 70 percent rating effecting January 31, 2011.  The Veteran disagrees with the assigned rating and asserts he is entitled to a higher rating.

Under the General Rating Formula for Mental Disorders, a 70 percent evaluation is assigned when a veteran's mental disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned when a veteran's mental disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

When rating a mental disorder, VA must consider the frequency, severity, and duration of the Veteran's psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Furthermore, the specified factors for each incremental rating are examples, rather than requirements, for a particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Indeed, the symptoms listed under § 4.130 are not intended to serve as an exhaustive list of the symptoms that VA may consider but as examples of the type of degree of symptoms, or the effects, that would warrant a particular rating.  Mauerhan, 16 Vet. App. at 442 (2002).  The Veteran's actual symptomatology, and resulting social and occupational impairment, will be the primary focus when assigning a disability rating for a mental disorder, and the Veteran may qualify for a particular rating by demonstrating the particular symptoms associated with that percentage, or other symptoms of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

The Veteran's treatment records do not establish total occupational and social impairment.  For example, the Veteran has remained married to his current wife and they have a daughter.  He has reported having a good relationship with his wife and family.  He also attended group therapy sessions for alcohol abuse through October 2012.  He was assessed a GAF of 52 in October 2012.

In June 2012, the Veteran was afforded a VA examination.  The examiner had the opportunity to review the Veteran's claims file, interview the Veteran, and conduct a mental status examination.  The Veteran reported communicating with his relatives electronically.  He reported he was married with a daughter.  The examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity, but did not find total social and occupational impairment.

In May 2015, the Veteran was afforded a VA examination.  He remained married.  On examination, he was alert, oriented, and cooperative with organized thoughts.  He was not suicidal or homicidal and there was no evidence of psychosis.  The examiner indicated that the Veteran had occupational and social impairment with deficiencies in most areas.

As described, the Veteran has clearly experienced psychiatric symptomatology as a result of his PTSD.  However, the record does not establish that his PTSD results in total occupational and social impairment.  As noted, the Veteran has remained married throughout the appeal and lives with his wife and daughter.  He also reported that he communicates with his relatives.  Thus, it cannot be concluded that the Veteran is totally socially impaired.  In reaching this conclusion, the Board is not suggesting that the Veteran's PTSD does not cause significant impairment.  However, the 70 percent rating that he is assigned contemplates an inability to establish and maintain effective relationships.  As such, the Veteran psychiatric symptomatology appears to be fully covered by the 70 percent rating, as well as by the TDIU that is based in large part on his psychiatric symptomatology. 

Accordingly, the Veteran is not entitled to a rating in excess of 70 percent for his PTSD.

Lumbar Spine Disability

The Veteran was granted service connection for his lumbar spine disability by a September 2013 rating decision and initially rated at 10 percent under Diagnostic Code 5299-5237 effective September 10, 2006, the date his service-connection claim was received by VA.  The Veteran disagrees with the assigned rating and asserts he is entitled to a higher rating.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a 10 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least one week but less than two weeks during a 12 month period on appeal.  A 20 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least two weeks but less than four weeks during a 12 month period on appeal.  A 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not show that the Veteran has experienced IVDS in his lumbar spine during any period on appeal.  The February 2013 and May 2015 VA examiners specifically indicated that the Veteran did not have IVDS.  There is also no evidence showing that the Veteran had been prescribed bed rest to treat his lumbar spine disability.  There is no contention to the contrary.  

Prescribed bed rest is a fundamental element for an evaluation under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating under these criteria.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis
A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm or guarding not resulting in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Normal ranges of motion of the thoracolumbar spine are flexion from 0 to 90 degrees, extension from 0 to 30 degrees, lateral flexion from 0 to 30 degrees, and lateral rotation from 0 to 30 degrees.  38 C.F.R. § 4.71, Plate V.

The Veteran's clinical records show that he was treated for low back pain, but do not describe the results of any specific range of motion testing or findings consistent with muscle spasm or guarding, abnormal spinal contour, reversed lordosis, or abnormal kyphosis.

In February 2013, the Veteran was afforded a VA examination.  He reported that his back pain started during his active service.  He also denied taking any medications for his back pain.  On examination, he demonstrated flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees, all without objective evidence of pain.  Repetitive use testing resulted in no additional limitation or functional loss.  The examiner indicated that the Veteran did not have localized tenderness or pain to palpation, did not have guarding or muscle spasm, retained normal 5/5 strength with no muscle atrophy, and retained normal reflexes and sensation.

In May 2015, the Veteran was afforded a VA examination.  He reported that he had occasional back pain that worsened with increased walking.  On examination, he demonstrated flexion to 70 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  The examiner reported that although the Veteran reported pain, the pain did not actually cause any additional functional loss.  The Veteran was able to perform repetitive testing that did not result in additional loss of function or range of motion.  The examiner indicted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repetitive use.  The Veteran denied having flare-ups.  The examiner indicated that there was no evidence of pain with weight bearing.  The examiner indicated that the Veteran did not have localized tenderness or pain to palpation, did not have guarding or muscle spasm, retained normal 5/5 strength with no muscle atrophy, and retained normal reflexes and sensation.

The medical records show that the Veteran did not demonstrate either forward flexion or combined range of motion that was so functionally limited as to be consistent with a 20 percent rating.  At the February 2013 and May 2015 VA examinations, he demonstrated flexion greater than 60 degrees, had a combined range of motion greater than 235 degrees, and did not have an abnormal gait or an abnormal spinal contour.  The medical record does not demonstrate findings consistent with a higher 20 percent evaluation.  As such, a rating in excess of 10 percent is not warranted.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2016) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2016).

The Veteran reported experiencing pain on range of motion testing at the May 2015 VA examination, which did not result in any limitations of motion.  In addition, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43.  

While the Veteran reported increased pain, repetitive testing did not reveal additional limitation that would warrant a 20 percent rating.  Overall, the Veteran's treatment records do not demonstrate any additional functional limitations that would support the assignment of a higher rating for this period. 

Accordingly, a rating in excess of 10 percent for a lumbar spine disability is not warranted.  As such, the claims are denied.

Hepatitis B

The Veteran filed a claim seeking a compensable rating for his hepatitis B in January 2011.  In an October 2012 rating decision, the Veteran was granted an increased rating of 10 percent effective January 31, 2011, the date his increased rating claim was received by VA.  The Veteran disagrees with the assigned rating and asserts he is entitled to a higher rating.

The Veteran's hepatitis B is rated under Diagnostic Code 7345, which evaluates chronic liver disease without cirrhosis.  A 10 percent rating is assigned for intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is assigned for daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is assigned for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.  A 60 percent rating is assigned for daily fatigue, malaise, and anorexia, with substantial weight loss (or other indication of malnutrition), and hepatomegaly, or;  incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks during the past 12-month period, but not occurring constantly.  A 100 percent rating is assigned for near-constant debilitating symptoms (such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  38 C.F.R. § 4.114, Diagnostic Code 7345.

The Veteran's medical records show occasional treatment for his hepatitis B.  However, the medical records do not show he experiences daily fatigue, malaise, and anorexia, which requires dietary restriction or continuous medication, or results in incapacitating episodes.

In October 2011, the Veteran was afforded a VA examination.  He reported daytime sleepiness and occasional stomach discomfort.  The examiner indicated that the Veteran's hepatitis B resulted in intermittent fatigue and malaise and daily anorexia.  The examiner indicated that the Veteran has had no incapacitating episodes.

In May 2015, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's hepatitis was dormant with no treatment or complaints.  The examiner indicated that the Veteran did not have any current signs or symptoms attributable to a chronic liver disease.  The examiner indicated that the Veteran has had no incapacitating episodes.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent are not met for the Veteran's hepatitis B.  The Veteran does have daily fatigue, malaise, and anorexia, requiring dietary restriction or continuous medication, or have incapacitating episodes.  As such, a schedular rating in excess of 10 percent is not warranted.


ORDER

An effective date earlier than January 31, 2011, for the grant of service connection for PTSD is denied.

An effective date earlier than January 31, 2011, for the assignment of an increased evaluation for hepatitis b, is denied.

An effective date earlier than January 31, 2011, for the assignment of a TDIU is denied.

An effective date earlier than January 31, 2011, for the assignment of DEA is denied.

Service connection for a right shoulder dermatofibroma is denied.

Service connection for left thigh nonspecific dermatitis is denied.

Service connection for a left knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for hypertension is denied.

An initial rating in excess of 70 percent for PTSD is denied.

An initial rating in excess of 10 percent for a lumbar spine disability is denied.

A rating in excess of 10 percent for hepatitis B is denied.


REMAND

Remand is necessary to obtain a current VA examination to determine whether entitlement to SMC is warranted based on the need for aid and attendance.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA aid and attendance examination.

2.  If the SMC benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


